Citation Nr: 1202170	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-39 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and observers


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from February 2009 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).

The issue of entitlement to service connection for hypertension, to include as secondary to a service-connected disorder, is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current left ear hearing loss cannot be reasonably disassociated from his military service.

2.  The medical evidence of record does not show a current right ear hearing disability for VA purposes.

3.  The competent and credible evidence of record shows that the Veteran's current tinnitus is related to his active military service.

4.  The Veteran's pre-existing bilateral knee disorder increased in severity during active service beyond its natural progression.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Right ear hearing loss was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

3.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The Veteran's pre-existing bilateral knee disorder was aggravated during active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  With respect to the claims of entitlement to service connection for left ear hearing loss, tinnitus and bilateral knee disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered with respect to the issues.
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's November 2008 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's November 2008 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue of entitlement to service connection for right ear hearing loss.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also provided the Veteran with VA examinations in January 2009, August 2010 and October 2010 to determine the etiology of any current hearing loss found.  The January 2009 and October 2010 VA medical opinions are found not adequate for reasons stated below.  Nevertheless, the audiological findings made specifically pertaining to the current existence of the Veteran's right ear hearing disability are valid.  With respect to the claim denied herein, the outcome-determinative issue was whether the Veteran had current right ear hearing disability for VA purposes.  As such, there is no prejudice to the Veteran in not remanding the case to obtain another VA examination.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On the Veteran's September 1969 pre-induction examination, the audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
-5
/
-5
LEFT
-5
0
-5
/
-5

On his November 1971 service separation examination, the audiometry noted pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
-
-
-
-
LEFT
15
-
-
-
-

The Veteran underwent a VA fee-based audiology examination in January 2009.  The examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported a history of left ear hearing loss for many years.  As to military noise exposure, the Veteran related that while he was in Vietnam he was in helicopters every weekend to send supplies and that he performed guard duties in field artillery.  After military discharge, the Veteran stated that he worked in construction digging tunnels for eight months.  He then worked as a prison guard for five years and as a paramedic.  He had been teaching in high school since 2001.  No recreational noise exposure was reported.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
20
LEFT
0
5
5
15
70

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear, using the Maryland CNC word list.  With regard to diagnosis, the examiner noted that the right ear hearing was normal and that the left ear hearing was normal through 3000 Hertz, with a severe sensorineural hearing loss from 4000 to 8000 Hertz.  The examiner noted that the Veteran's service separation examination conducted in November 1971 showed normal hearing in both ears.  The examiner stated "[b]ased on the separation audiogram being normal in both ears, it is not likely that the veteran's current hearing loss is the result of military noise exposure."

Relative to tinnitus, the Veteran stated that the onset was many years ago and that it had been so long that he just did not know when it was.  He described his current tinnitus as roaring sound from distance, worse in the left ear than the right.  The examiner stated "[t]he onset was described as for many years, has had for a very long time.  There was nothing in the [claims]-file regarding tinnitus.  The veteran separated from the service about 37 years ago.  It would be difficult to determine if the described onset of 'many' years could be 37 years ago or 10 to 20 years."  The examiner then concluded that "it is not at least as likely as not that reported history of military noise exposure has contributed to the veteran's current tinnitus."

At the March 2010 RO hearing, the Veteran reported extensive exposure to noise from weapon firing while in the military service.  Specifically, he stated that he was mainly on the firing range in basic training for certification with M16, M60, M79, 45 and Howitzer.  He was not provided hearing protection.  He also reported that his tinnitus probably started in Fort Bragg.  He related that when he was discharged from his military service in California, it was in the middle of the morning and he was not provided with an examination.  

Another VA fee-based audiology examination was conducted in August 2010.  The examiner indicated that the Veteran's claims file was reviewed.  On the medical history, the Veteran reported that hearing loss and ringing in the ears started about 25 years ago.  He listed his post service occupations as prison guard for 5 years, paramedic for 20 years and high school teacher for 10 years.  The Veteran related that he was processed out of service in the middle of the night and a hearing test was not provided.  As for military noise exposure, the Veteran related that he was exposed to noise from helicopters, vehicles, generators and artillery firing on a regular basis.  He used lawn mower, weed trimmer, chain saw and power tools with hearing protection for many years.  

The Veteran described his tinnitus as unilateral and periodic high-pitched ringing that lasted for hours, three to four times a week.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
5
10
LEFT
5
5
10
15
75

The diagnoses were normal hearing in the right ear and normal hearing through 3000 Hertz in the left ear, with a severe sensorineural hearing loss above that level.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear, which was considered excellent.  The examiner requested an examination with an ENT (Ear, Nose and Throat) specialist due to the unilateral nature of the Veteran's hearing loss and tinnitus.  The examiner further stated "[a]ny opinions are being deferred to the ENT specialist."

In October 2010, the Veteran was afforded a VA general medical examination.  The VA examiner stated that the claims file was not available for review.  The Veteran reported that he first noticed his hearing loss in the left ear in the mid 1970s when he did his paramedic training.  He stated that he was not concerned about this problem at that time and that he finally had a hearing test in the late 1980s or early 1990s.  It was noted that the Veteran's hearing in the right ear was normal and hearing in the left ear was normal through 3000 Hertz but showed a severe sensorineural hearing loss at 4000 to 8000 Hertz.  As for military noise exposure, the Veteran reported that he was exposed to noise from vehicles, generators, helicopter flights, small arms and artillery fire.  After military service, the Veteran was exposed to jack hammers while building tunnels and small arms fire on the job as a prison guard.  For the last 30 years, there had been no significant noise exposure as he worked as a paramedic, a teacher, and an athletic trainer.  It was also noted that the Veteran had some exposure to noise at home running lawn mowers, weed eaters, power tools, chain saw, and riding his motorcycle.  The diagnosis was asymmetrical hearing loss in the left ear.  The examiner opined that there was no specific known etiology for this condition and that the hearing in the right ear was normal.  In support of the opinion, the examiner further stated

The previous C&P Audiology exam in 2009 had noted a normal hearing test at discharge.  It was the opinion of the examiner at that time that the hearing loss and tinnitus noted at that time in 2009 was not caused by or related to [the Veteran's] military service.  This examiner with evaluation of the records available and with [the Veteran's] history and physical exam today agrees the hearing loss of the left ear and the tinnitus claimed intermittently with the left ear are not caused by or related to [the Veteran's military service.

At his July 2011 hearing before the Board, the Veteran testified that in basic training he was trained as a forward observer and had to qualify for various kinds of weapons, to include M16, hand grenade and artillery.  During this time, he was exposed to hazardous noise from weapon firing on a daily basis over an extended period of time.  The Veteran related that while stationed in Fort Bragg and on the advanced individual training, he would go back to his barracks every night with a headache and ringing in the ears.  Additionally, he stated that while serving in Vietnam, he was in the searchlight battery which involved exposure to noise from helicopters, vehicles and generators.  He also stated that when he was processed out of service in 1971 in Oakland, California, no physical examination was provided.  Mr. J.R., who served in the Marine Corps from 1971 to 1979 and had been a Veterans' Service Officer over the past ten years, described the circumstances of the military training in the 1970s.  Mr. R. also shared his expertise as a service officer that it was a known fact that it only took 141 decibels of acoustic trauma to cause permanent hearing loss.  Mr. R. stated that considering the Veteran's basic training on the rifle range that would usually involve firing 300 to 400 rounds in a day and that each round is equivalent of 142 decibels of acoustic trauma, the Veteran's current hearing loss was caused by the acoustic trauma sustained during the military training.

Left Ear Hearing Loss

Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board concludes that the Veteran currently has left ear hearing loss which was incurred during his active military service.  In reaching this conclusion, the Board finds the Veteran's lay testimony regarding his acoustic trauma in service and observable symptoms to be competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, with regard to the Veteran's reported extensive noise exposure from weapon firing in basic training, Mr. J.R.'s testimony at the July 2011 Board hearing corroborated the circumstances of military trainings in the early 1970s and that the Veteran sustained significant acoustic trauma during this period.  Additionally, the Veteran's service personnel records show that he served in Vietnam as a Field Illumination Crewman, which is consistent with his contention that he was exposed to noise from helicopters, vehicles and generators while serving in the searchlight battery.  As such, the Board also finds the Veteran's contentions regarding his military noise exposure credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.).

The record includes the January 2009 VA examiner's opinion that the Veteran's current hearing loss was not related to his military noise exposure.  Additionally, the October 2010 VA examiner agreed with the January 2009 VA examiner's opinion.  However, in formulating an opinion both examiners relied upon the fact that the Veteran's hearing was normal on his separation examination.  The examiners failed to consider the Veteran's statements that in fact no hearing test was given at his military discharge.  Indeed, the audiometry on his separation examination in that the pure tone threshold was noted only on the 500 Hertz frequency.  Moreover, although hearing loss is not shown in service or on service separation, service connection can still be established if medical evidence shows that it is actually due to incidents during service.  See Hensley, 5 Vet. App. 155, 159-60 (1993).  The Board therefore finds that both the January 2009 and October 2010 VA examiner's opinions are not adequate and of very limited probative value.  Additionally, the October 2010 VA examination was not based upon a review of the Veteran's claims file.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007); 38 C.F.R. § 4.1 (2011).  

Accordingly, the Board finds that the evidence of record, is in relative equipoise.  The evidence in this case is evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, entitlement to service connection for a left ear hearing disability is warranted.

Right Ear Hearing Loss

The medical evidence of record does not show a current right hear hearing disability for VA purposes.  Id.  Post service audiograms conducted in January 2009 and August 2010 demonstrate that the Veteran's right ear hearing does not meet the criteria to be a disability for VA purposes.  38 C.F.R. § 3.385.  Accordingly, in the absence of competent medical evidence of a hearing disability for VA purposes, the criteria for establishing service connection for right ear hearing loss have not been established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  

The Veteran contends that he has bilateral hearing loss related to his service.  However, statements are not competent evidence to establish medical diagnosis and causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  However, the diagnosis of a hearing disability for VA purposes is based on an objective audiometric testing and is not simply determined based on mere personal observation by a lay person.  See id.; 38 C.F.R. § 3.385.  While military noise exposure has been found in this case, and for that reason service connection for the Veteran's left ear hearing loss is granted herein, the question of whether the Veteran has a right ear hearing disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical diagnosis of hearing loss.  Espiritu, 2 Vet. App. at 495.  Accordingly, service connection for right ear hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the medical evidence of record does not show a current right ear hearing disability for VA purposes, the doctrine is not for application.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Accordingly, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, in these claims, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.").

The medical evidence of record shows current complaints of tinnitus.  While there is no medical history of tinnitus, as noted above, tinnitus is subjective.  The Veteran's statements are competent evidence to identify tinnitus and therefore, his observations of symptomatology that he currently has tinnitus are competent evidence.  See Barr, 21 Vet. App. at 307; see also Jandreau, 492 F.3d at 1377 (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  In that respect, the Veteran's testimony is also competent evidence of what he observed as to onset, with regard to his symptoms of ringing in the ears since his basic training in Fort Bragg.

Service connection for tinnitus has been denied based on the January 2009 VA examiner's opinion.  The Veteran reported to the examiner that his tinnitus began many years ago.  The January 2009 VA examiner gave a negative opinion after finding that "it would be difficult to determine whether the described onset of "many" years could be 37 years ago [that is when the Veteran separated from service in 1971] or 10 to 20 years."  To that effect, the Veteran reported at the examination the onset of his tinnitus as "many" years ago.  

However, the Veteran testified at the March 2010 RO hearing and the July 2011 hearing before the Board that he first noticed ringing in his ears during basic training when he was on the rifle range while stationed in Fort Bragg.  In this regard, service connection for his left ear hearing loss has been established as due to noise exposure in the military.  Accordingly, the earlier onset of tinnitus is consistent with the extensive noise exposure during military service.  Therefore, the Board finds the Veteran's testimony as credible evidence that he noticed ringing in his ears while he was in service.  See Dalton, 21 Vet. App. at 38 (2007).  Accordingly, based on the totality of the evidence of record, the Board finds the lay testimony of record that his tinnitus symptoms began during military service is competent and credible as to when his tinnitus began.

While there is no medical evidence of record that supports when the Veteran's tinnitus began, lay statements alone may be considered competent evidence to make such a determination.  Charles, 16 Vet. App. at 374.  Accordingly, the competent and credible evidence of record shows that the Veteran has a current diagnosis of tinnitus that began in military service and therefore, service connection for tinnitus is warranted.

Bilateral Knee Disorder

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable, obvious and manifest, evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).

In order to rebut the presumption of soundness at service entry, the government must show by clear and unmistakable evidence that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§3.306(a).  Temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-37 (1996).

Prior to his service entrance, a January 1966 private physician's note stated that the Veteran was examined and found to have Osgood Schlatter disease involving the tibia of each leg and concluded that he should not engage in strenuous activity including sports, gymnasium activity, bicycling or high jumping.  

On his September 1969 pre-induction examination, no abnormalities were noted with regard to the Veteran's musculoskeletal condition.  A December 1970 service treatment report reflects that x-ray examination was ordered to rule out active Osgood Schlatter; however, the resulting x-ray report is not available.  The Veteran's November 1971 service separation examination was negative for any knee disorder.

An April 1999 private treatment report reflects that the Veteran had been having increasing problems with right knee pain.  The treating physician noted that the problem was due to a medial meniscal tear.  In June 1999, the Veteran had an episode of aggravation of his knee pain when he twisted on it at work.  Clinically, the Veteran had marked pain and discomfort over the medial aspect of the knee.  Two weeks later, the Veteran underwent right knee arthroscopy and partial medial meniscectomy, with a diagnosis of right medial meniscal tear.  

In a December 2000 private treatment report, the Veteran stated that he injured his left knee two days previously but was not sure whether he twisted or banged the knee.  The treating physician stated that the problem was due to a medial collateral strain but a meniscal tear should be ruled out.  An April 2001 private operative report shows that the Veteran underwent a left knee arthroscopy, partial medial meniscectomy and lateral retinacular release, with a diagnosis of left knee medial meniscal tear and patellar chondromalacia.

An August 2006 treatment report stated that the Veteran tripped over a baby gate and sustained a direct blow injury to the anterior aspect of his right knee.  It was noted that the Veteran's most symptomatic problem was patellar tendinitis.  G.A., M.D. stated "patients with post-traumatic pain in this area in a previously asymptomatic area of Osgoode-Schlatters can develop pain from the pseudo joint and have continued symptoms requiring excision of the ossicle." 

In an April 2010 private letter, the Veteran's private chiropractor, W.N., D.C., stated that the Veteran was seen for complaints of bilateral knee pain.  W.N., D.C. stated "[t]he question was asked if there is a relationship between his Osgood Schlatters and his military service.  In my professional opinion and after evaluation as well as review of his history I feel that his Osgood Schlatters was most likely aggravated by the strain of his military service."

The Veteran underwent a VA joints examination in July 2010.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported recurrent bilateral knee pain, tibial tubercle, which was aggravated by prolonged sitting and walking.  It was noted that the Veteran underwent two meniscus surgeries in 1999 on the right knee and in 2001 on the left knee.  The examiner noted that the Veteran's service treatment records were negative for treatment for knee or tibial pain during active duty.  X-ray impression was mild joint space loss, with no acute or significant focal bony abnormality.  No etiology opinion was provided.

Another VA joints examination was conducted in August 2010.  The VA examiner stated that the claims file was reviewed.  The Veteran related that Osgood Schlatter disease was diagnosed when he was 14 years old.  He reported pain in both knees.  Following physical examination and clinical tests, the diagnoses were Osgood Schlatter's disease with onset in teens; degenerative joint disease of both knees, and a history of torn meniscus of both knees in 2000 after car accident.  The examiner stated that the etiology of Osgood Schlatter's disease was trauma due to excessive traction by patellar tendon on its immature epiphysical insertion and that resolution was usually spontaneous within weeks and months requiring only analgesics and avoidance of excessive exercise such as deep knee bending.

An October 2010 VA treatment report reflects the Veteran's continuing complaint of bilateral knee pain.

In a May 2011 letter, the Veteran's private orthopedic physician, C.G., M.D. wrote that the Veteran was seen with a complaint of bilateral knee pain along the anterior and medial aspects of the knee.  It was noted that the physical examination and x-ray were consistent with degenerative joint disease of the medial compartment, as well as changes consistent with Osgood-Schlatter disease, with a calcium deposit within the distal patellar tendon on the left and a very prominent tibial tubercle.  The Veteran reported a history of Osgood-Schlatter disease around 14 to 15 years of age and having problems with his anterior knee pain during the course of his military service.  The Veteran stated that the medial joint line pain did not start until about 10 years ago at which time he underwent partial medial meniscectomies, bilaterally.  Dr. G. stated

[The Veteran] has had anti-inflammatory medications and undergone physical therapy with minimal relief of the anterior knee pain.  Since he has never obtained any significant relief for this condition and it is well known that strenuous weight bearing and physical activity exacerbates this, it is not unreasonable to believe that his time in the military did exacerbate his pre-existing condition which has now lead [sic] to its chronicity.  

During his July 2011 hearing before the Board, the Veteran testified that he was treated for Osgood Schlatter disease in high school after which he had to stop sports activity.  He stated that after quitting sports his knee condition improved and that he did not feel bad; however, in basic training he went on sick calls for his knee pain.  He was advised to take Aspirin.  The Veteran related that military service required rigorous activities such as long forced marches, daily physical training, climbing and jumping in and out of helicopters and vehicles, and being on the feet all the time.  

Upon consideration of all of the evidence of record, the Board finds that clear and unmistakable evidence demonstrates that the Veteran's bilateral knee disorder existed prior to active military service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  At the time the Veteran was initially examined for service entrance, he was found normal with respect to his musculoskeletal system.  Accordingly, the Veteran is presumed to have been in sound condition as there was no knee disorder "noted" on the entrance examination report.  However, the medical evidence shows that the Veteran had a knee disorder prior to service.  Specifically, the January 1966 private treatment record stated that the Veteran had Osgood Schlatter disease involving the tibia of each leg and that he was restricted from engaging in strenuous activities.
The Board finds, however, that clear and unmistakable evidence fails to demonstrate that his pre-existing psychiatric disorder was not aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.  As noted earlier, a disability that preexisted service will be considered to have been aggravated by military service if there is an increase in disability, unless the increase is shown to have been from the natural progression of the disease.  In the present case, there is no evidence that the progression that occurred in service was due to the natural progression of the disease and without influence of the Veteran's active service.  Indeed, it appears that the Veteran's bilateral knee disorder was relatively quiescent at the time he entered active service.  Moreover, it appears that the bilateral knee disorder increased in severity shortly after service entrance while the Veteran was in basic training.  At the July 2011 Board hearing, the Veteran presented competent evidence that after basic training, he started to have bilateral anterior knee pain for which he went to sick calls over the course of his military service.  See Layno, 6 Vet. App. at 469-70.  The Board has no reason to doubt the credibility of the Veteran's testimony as they are consistent with the other evidence of record, as well as the circumstances of his service.  It is further noted that the Board may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Washington v. Nicholson, 19Vet. App. 362, 368 (2005); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Furthermore, the record includes competent medical opinions from the Veteran's private chiropractor and orthopedist, linking his current bilateral knee disorder to military service.  W.N., D.C. stated "[i]n my professional opinion and after evaluation as well as review of [the Veteran's] history I feel that his Osgood Schlatters was most likely aggravated by the strain of his military service."  Additionally, Dr. C.G. opined that "it is not unreasonable to believe that the Veteran's time in the military did exacerbate his pre-existing condition which has now lead [sic] to its chronicity."  In support of this opinion, Dr. G. observed that the Veteran never had any significant relief for his knee condition in service and stated that it was well known that that strenuous weight bearing and physical activity exacerbates the Veteran's knee condition.  While both the health providers appear to have relied upon the Veteran's reported history, as opposed to a review of the claims file, the Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as the circumstances of the Veteran's service involving strenuous physical activities and symptoms of continuing knee pain since military service.  While the Veteran's accounts are not supported by a contemporaneous medical history, a medical opinion cannot be disregarded merely because the rationale was based on a history as provided by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  To that effect, the Board has found that the Veteran's lay statements of record to be competent and credible evidence as to his observations as to symptomatology.

There is no medical evidence of record explaining how the increase was due to the natural progression of the disability.  Significantly, under the applicable standard previously described, it must be clearly and unmistakably shown that the preexisting disability was not aggravated, which is a high evidentiary bar to overcome.  The VA examination reports of record did not address whether the Veteran's any preexisting bilateral knee disorder was aggravated in service or whether any increase was due to the natural progression of the disability.  

Since the Veteran's bilateral knee disorder is found to have preexisted service and is also found to have increased in severity in service, and there is no clear and unmistakable evidence showing the inservice worsening was caused by the natural progression of the disability, resolving all doubt in the Veteran's favor, service connection for a bilateral knee disorder is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  In view of the medical evidence of record, the service-connected knee disability is most appropriately characterized as Osgood-Schlatter disease.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for bilateral Osgood-Schlatter disease, is granted.


REMAND

The Veteran is seeking service connection for hypertension, to include as secondary to a service-connected disorder.  In connection with this claim, the Veteran was afforded a VA examination in August 2010.  The examiner offered the following opinion:

[The] Veteran's HTN [(hypertension)] was first suspected in 1992 - when he was working as Paramedic on self exam - the BP [(blood pressure)] was 140/90.  He has mild HTN.  He was started on therapy in April 2009...The Hypertension is essential in nature.

The Board finds that an additional medical opinion is needed in order to determine whether the Veteran's current hypertension is due to or is aggravated by a service-connected disorder, specifically to include anxiety disorder.  To that effect, the Veteran claimed at his July 2011 Board hearing that his hypertension was aggravated by or secondary to his service-connected anxiety disorder,  The August 2010 VA examiner did not address the relationship of the Veteran's hypertension to his service-connected anxiety disorder, or the address the issue of aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  

Under the circumstances of the case, the Board finds that the RO should request an additional medical review of the claims file and the August 2010 VA examiner should provide an opinion as to whether the Veteran's current hypertension is caused or aggravated by any of the Veteran's service-connected disorders.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran and his representative with a notice that includes an explanation as to the information or evidence needed to establish service connection for hypertension on a secondary basis.  38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.310, 3.159(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for hypertension since service separation.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Thereafter, the Veteran's entire claims file must be reviewed by the VA examiner who conducted the August 2010 VA examination, if available.  If the August 2010 VA examiner is not available, then the claims file must be reviewed by another appropriate VA examiner.  After a review of the claims file, the medical evidence of record, and with consideration of the Veteran's statements, the VA examiner must provide opinions as to whether the Veteran's current hypertension is related to his military service, or whether any degree of the Veteran's current hypertension is either caused or aggravated by any of his service-connected disorders, specifically to include anxiety disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


